WR-84,299-01
                                                        COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                     Transmitted 12/21/2015 11:45:54 AM
                                                        Accepted 12/21/2015 1:08:18 PM
                   IN   THE COURT OF CRIMINAL APPEALS                    ABEL ACOSTA
                          FOR THE STATE OF TEXAS                                 CLERK
                                 AUSTIN, TEXAS
                                                                       RECEIVED
                                                                COURT OF CRIMINAL APPEALS
EX PARTE                                  §                           12/21/2015
                                                                  ABEL ACOSTA, CLERK
                                          §
                                          §     WR-84,299-01
                                          §
RICHARD FREDRICK LOWREY                   §

                               No. B-09-1028-SA-W-1

EX PARTE                                  §     IN THE 119TH DISTRICT
                                          §
                                          §     COURT
                                          §
RICHARD FREDRICK LOWREY                   §     TOM GREEN COUNTY, TEXAS

                               NOTICE OF FILING

   COMES NOW, Applicant, Richard Fredrick Lowrey, and files the following
Supplemental Application for Writ of Habeas Corpus as a courtesy copy for this
Court’s consideration. The original was filed with the convicting court on
December 21, 2015.

   Respectfully submitted,

   Hurley, Guinn & Sellers               Law Office of Allison Clayton


   ___________________________            /s/ Allison Clayton
   Frank Sellers                         Allison Clayton
       Texas Bar No. 24080305            State Bar No. 24059587
       frank@hurleyguinn.com             Allison@AllisonClaytonLaw.com
   Daniel W. Hurley                      P.O. Box 64752
       Texas Bar No. 10310200            Lubbock, Texas 79464-4752
       dwh@hurleyguinn.com               P: (806) 773-6889
   1805 13th Street                      F: (806) 688-4515
   Lubbock, Texas 79401
   P: (806) 771-0700
   F: (806) 763-8199

                             ATTORNEYS FOR APPLICANT
                   Filed for Record
                   12/21/2015 10:07:26 AM
                   Sheri Woodfin, District Clerk
                   Tom Green County, Texas
B-09-1028-SA-W-1